Title: To George Washington from Henry Laurens, 28 August 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 28 Augt [1778]
          
          Since my last of the 20th I have had the honor of receiving Your Excellency’s several
            favors of the 16th, 19th, 21st, 21st and 24th and of presenting them together with the
            several papers which accompanied them to Congress in due course.
          The proceedings of the General Court Martial for the trial of Major General Lee had
            been made an Order of the day for Wednesday the 26th, Congress then ordered the whole to
            be printed. The work is large, and I do not expect it
            from the Press before the 5th of September.
          At present I have only in charge to transmit to Your Excellency an Act of the 26th for
            settling Rations when needful, by commutation of Species. I have the honor to be &c.
        